Citation Nr: 0315497	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1973 to March 
1976 (which did not include Vietnam service).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from 1998 and 1999 rating decisions by the 
White River Junction, Vermont, Regional Office (RO), which 
denied service connection for post-traumatic stress disorder.  
An August 2001 "Travel Board" hearing was held before the 
undersigned Board member.  In October 2001 and November 2002, 
the Board remanded the case to the RO for additional 
evidentiary development.  The case is now ready for the 
Board's appellate determination.

Although it appears that service connection for a psychiatric 
disability other than post-traumatic stress disorder may have 
been raised, since said issue has not been formally 
adjudicated by the RO (and, therefore, the Board does not 
currently have jurisdiction over it), this additional issue 
is referred to the RO for appropriate development.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  There is credible supporting evidence indicating that an 
alleged service stressor, the suicide of another serviceman 
during the veteran's inservice psychiatric hospitalization, 
occurred and that the veteran was aware of same.  

2.  There is no credible evidence that the veteran actually 
witnessed the serviceman's suicide and other alleged service 
stressors have not been verified.  

3.  Although psychotic disorder, paraphilia, and personality 
disorder were diagnosed on recently conducted VA psychiatric 
examination, it was medically determined that appellant did 
not manifest psychiatric symptomatology that met the 
diagnostic criteria for a post-traumatic stress disorder.  

4.  A post-traumatic stress disorder related to service has 
not been clinically substantiated or diagnosed.  


CONCLUSION OF LAW

A post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002) 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  See the Veterans Claims 
Assistance Act of 2000; See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim at issue was obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that no 
additional development is required, for the following 
reasons.  

Appellant's available service medical records and service 
records, including administrative/personnel/disciplinary 
records, have been obtained by the RO and associated with the 
claims folders.  In response to the RO's February 1998 
letter, appellant submitted an April 1998 post-traumatic 
stress disorder questionnaire, alleging an in-service 
physical assault in July 1973 resulting in his 
hospitalization for injuries.  In 1999, appellant submitted a 
written statement, alleging that a serviceman at the hospital 
where he was also being treated had committed suicide in July 
1973; and submitted a newspaper article and letters appellant 
had apparently sent his mother in July 1973, concerning that 
suicide.  

Subsequently, appellant submitted private medical records, 
including county mental health service records from 
"W.C.M.H.C."  A comprehensive, sufficiently detailed VA 
psychiatric examination was conducted in February 2001 with 
medical opinion rendered on the post-traumatic stress 
disorder issue in controversy.  The examiner who conducted 
that examination specifically assumed the validity of the 
alleged in-service suicide stressor and determined that 
appellant did not have a post-traumatic stress disorder.  

Pursuant to the Board's October 2001 remand, the RO was 
directed to attempt to obtain any additional service medical 
records which might reveal treatment provided appellant for 
injuries resulting from any physical assault in 1973 as 
alleged, and any additional pertinent clinical records, 
including those from the National PTSD Center, a county 
mental health service "W.C.M.H.C.," and the Social Security 
Administration (SSA); to request appellant to provide a 
comprehensive statement regarding the alleged in-service 
stressors involving a personal assault and a murder; and to 
attempt to obtain any verification of the claimed service 
stressors.  Additionally, the RO was directed to arrange 
another VA psychiatric examination with medical opinion 
rendered only in the event any service stressor, other than 
the suicide stressor "previously verified," was 
substantiated.  

Pursuant to the Board's October 2001 remand, the RO by a 
November 2001 letter, requested appellant's assistance in 
obtaining the aforementioned requested evidence.  It does not 
appear that appellant provided the requested assistance for 
the most part, however.  Subsequently, certain VA outpatient 
treatment records were obtained, which included an allegation 
as to an in-service rape; a November 2001 SSA written 
response stated that after an exhaustive and comprehensive 
search, SSA was unable to locate any medical records or other 
records; and a February 2002 written response and May 2002 
Report of Contact form stated that the National PTSD Center's 
search did not produce any individual records pertaining to 
appellant.  

In the Board's November 2002 remand, the RO was directed to 
provide appellant another opportunity to submit sources where 
he received psychiatric treatment subsequent to service or 
submit any pertinent records he might have in his possession; 
to attempt to obtain any National PTSD Research Center 
records; and to advise appellant of his right to submit any 
additional pertinent argument/evidence and a comprehensive 
written statement regarding the alleged in-service assaults 
and any other unverified stressor.  A November 2002 RO letter 
advised appellant of 38 C.F.R. § 3.304(f), including an 
amendment, effective March 7, 2002, as follows:

38 C.F.R. § 3.304(f) (3).  If a post-
traumatic stress disorder claim is based 
on in-service personal assault, evidence 
from sources other than the veteran's 
service records may corroborate the 
veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to:  records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

Additionally, in said November 2002 RO letter, appellant was 
requested to provide any information or assistance regarding 
the claim, including sources where he received psychiatric 
treatment subsequent to service; and to submit a 
comprehensive written statement regarding the alleged in-
service assaults and any other stressor.  However, no 
evidence substantiating an alleged in-service assault or 
murder as claimed was submitted by appellant, nor did he 
offer any specific information that would indicate there was 
evidence that might corroborate his allegations, except for 
appellant's January 2003 written statement wherein he alleged 
that the same individual who raped the serviceman that 
committed suicide also assaulted the appellant.  In said 
January 2003 written statement, appellant also claimed that 
"names of individuals are not available."  Thus, the Board 
concludes that the appellant was adequately informed of the 
evidence needed to substantiate his claim and that the VA has 
diligently attempted to assist him in obtaining evidence 
necessary to substantiate the claim.  However, appellant has 
not submitted the requested evidence and information for the 
most part.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.")   

Additionally, in another November 2002 letter, the RO again 
requested any National PTSD Research Center records, but to 
no avail.  See January 2003 Report of Contact form.  

It is apparent to the Board that appellant and his 
representative were knowledgeable regarding the necessity of 
competent evidence that would tend to show that appellant has 
a post-traumatic stress disorder related to service.  See, in 
particular, the Statement of the Case and subsequent 
Supplemental Statements of the Case, which set out the 
pertinent evidence, applicable laws and regulations 
pertaining to general service connection principles and for 
proving service connection for post-traumatic stress 
disorders in particular, and the reasons for denial of said 
claim.  

Additionally, appellant has also submitted private medical 
statements and other documents on said appellate issue and 
has testified at a hearing on appeal.  It does not appear 
that there are any other relevant medical records that exist 
and should be obtained prior to deciding this case.  
Additionally, the RO, in June 2001 and November 2002 letters, 
specifically advised appellant and his representative of the 
Veterans Claims Assistance Act of 2000 and its applicability, 
including as to which party could or should obtain which 
evidence.  The Board concludes it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been set out and no additional pertinent 
evidence appears forthcoming.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In 
pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In pertinent part, 38 C.F.R. § 3.304(f), as amended after 
Cohen v. Brown, 10 Vet. App. 128 (1997), provides:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the clamed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  In such cases, the record must contain corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Therefore, a critical question for resolution is whether the 
evidentiary record includes competent evidence showing that 
an in-service stressor sufficient to support a diagnosis of a 
post-traumatic stress disorder actually occurred.  With 
regard to the second element under 38 C.F.R. § 3.304(f), the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  Appellant does not contend, nor does the evidence 
establish, that he had exposure to combat.  See, in 
particular, his service records, which reveal that he was 
only stationed stateside or in Germany.  Thus, the laws and 
regulations dealing with claimants with combat-related 
stressors are inapplicable.

Appellant's service entrance examination report revealed no 
complaints, findings, or diagnoses pertaining to a 
psychiatric disability.  In an attendant medical 
questionnaire, he checked off a box indicating that he had 
had or now had depression or excessive worry and a head 
injury; and a physician's elaboration noted a history of a 
head injury at age 15 and that appellant "worried at 
times."  

Appellant's service medical records reveal that on July 1, 
1973, several months after enlistment, he was hospitalized at 
an Army medical center "B.A.M.C." for complaints of right 
lower quadrant pain.  At that time, a preservice history of 
head injury, resulting in loss of consciousness, 
approximately two years ago, and a long-standing history of 
poor stress tolerance and inability to tolerate work, were 
reported.  He also reported having had difficulty with basic 
training particularly with physical training.  No in-service 
assault or associated injuries were reported.  On initial 
psychiatric evaluation, he appeared well-oriented, but 
exhibited marked psychomotor retardation without other 
symptoms suggestive of depression or a thought disorder.  It 
was noted that he expressed "in no uncertain terms that he 
was very unhappy being in the military and that he wanted to 
get out in any way that he possibly could."  On July 6th, 
his pain resolved and he was discharged to duty.  However, he 
was rehospitalized later that same day in what appeared to be 
a semi-comatose condition with a blood glucose level of 35 mg 
%.  On July 10th psychiatric evaluation, he exhibited 
psychomotor retardation but it was noted that he did not 
exhibit the "affectual disturbance which is generally seen 
in a grossly depressed person."  It was also noted by the 
psychiatrist that he was "very much impressed by the 
variability of his (the veteran's) symptomatology.  During 
one psychiatric interview, when I initially entered the room, 
his motor activity appeared to be approximately normal level, 
but within five minutes after I started the interview he 
again showed the marked signs of retardation that he had 
during the initial interview."  It was further noted that 
after a lumbar puncture, appellant began limping, which was 
medically observed to be "quite variable...depending upon 
whether or not the patient was being observed."  

On July 26th, after being informed that he would be 
discharged to duty with a recommendation for administrative 
separation [from service], appellant had a fit of hysterical 
crying when a driver from his unit appeared; and it was noted 
that his [psychomotor] retardation and limp disappeared after 
he was informed that his commanding officer had approved an 
administrative separation.  The final diagnoses were 
inadequate personality; and adult situational stress 
reaction, manifested by dull and apathetic behavior, 
hyperventilation syndrome, and multiple somatic complaints.  
An undated clinical record also included diagnoses of 
psychosomatic neurosis and malingering.  Significantly, none 
of the service medical records include any information 
pertaining to a physical/sexual assault, a suicide attempt by 
another patient, or a murder.  

Appellant's service records (including administrative, 
personnel, and disciplinary records) indicate that his 
military occupational duties included Hawk missile crewman; 
and that apart from stateside service, he was assigned to 
Germany for approximately a year and three months during late 
1973 and in 1974.  A September 1975 letter from a commanding 
officer stated that appellant was being recommended for a 
general discharge from service, in part, because his 
"attitude is one of the poorest I have encountered in nearly 
15 years active service."  

An October 1975 service discharge examination report did not 
include any complaints, findings, or diagnoses pertaining to 
a psychiatric disability or any mention of an assault.  In an 
attendant medical questionnaire, he checked off boxes 
indicating that he had had or now had a head injury, but 
denied any psychiatric problems; and a physician's 
elaboration noted a history of a head injury" due to 
swimming."  There was no mention of a physical/sexual 
assault, a suicide attempt by another patient, or a murder.  

Appellant's military disciplinary records indicated that in 
January 1976, he was disorderly in the billets "[f]ighting 
with another member of this unit."  No indication of any 
injuries/hospitalization associated with that "fighting" 
incident were noted.

In appellant's initial application for VA disability benefits 
dated in February 1997, he alleged an in-service head injury 
that he "does not know what hit him," and psychiatric 
treatment "since injury."  He had last worked in 1995.  
Significantly, he did not allege any sexual/physical assault 
by an assailant or mention any trauma associated with 
witnessing a suicide attempt by another patient or a murder.  

Clinical records from a county mental health clinic, 
"W.C.M.H.C.," received in 1997, reveal that in December 
1996, appellant was referred for psychiatric evaluation and 
individual psychotherapy by his probation officer after 
appellant was convicted of sexually inappropriate behavior 
with his daughter.  It was noted that appellant attributed 
his current difficulties to being sexually molested himself 
between the ages of 8 and 9.  He referred to his military 
service as including his being found unconscious with blood 
running from his nose and that he had suffered a "nervous 
breakdown" during that period.  Significantly, he did not 
allege any sexual assault (other than that a girlfriend had 
been raped), a suicide attempt by another patient, or a 
murder.  An adjustment disorder was diagnosed with rule out 
post-traumatic stress disorder, cannabis abuse, and alcohol 
abuse.  

In 1997 and 1998, appellant submitted photocopies of letters 
dated in July 1973 which he had apparently sent his mother.  
In letters dated in early July, appellant reported that he 
had headaches and a leg problem and that he missed home.  In 
July 16th, 17th, 18th, 21st, 23rd, and 26th letters, he 
discussed how glad he was that he would be returning home 
soon.  He did not refer therein to any sexual assault, a 
suicide attempt by another patient, or a murder.  However, in 
a second July 17th letter, he stated that "I have seen 
death, for the first time.  A boy about 18-19, jumped through 
a ten story window.  I cannot sleep tonight....  I can imagine, 
he dies very quickly tho."  He also complained in that 
letter that his mother had not written to him, that he was 
very depressed and shaky, and that "I just lay here, and 
think about home."  A subsequently received July 17, 1973 
newspaper article identified a serviceman who had committed 
suicide by leaping from a 10th floor window at that 
"B.A.M.C." Army medical center.  However, appellant's 
letters to his mother do not specifically state that he in 
fact witnessed the suicide (he indicated in that letter that 
he could imagine how the victim had died and did not 
specifically state that he had actually observed the 
incident).  On the other hand, his somewhat vague phrase "I 
have seen death, for the first time" might indicate that he 
had witnessed the incident in question or was merely an 
allegorical remark.  

In a December 1997 private medical report, "C.C., M.D." 
stated that appellant had severe post-traumatic stress 
disorder with psychotic symptoms that precluded employment.  
Significantly, however, he did not render an opinion as to 
the etiology of that disorder. In other words, he did not 
link the disorder to service.  

On January 1998 VA general medical examination, appellant 
alleged having had a head injury at age 13 (which appellant 
questioned whether it may have been an actual suicide attempt 
related to his being abused), and having had another head 
injury in 1973 while on guard duty, for which he was admitted 
to an Army hospital "B.A.M.C."  The examiner noted that 
review of said Army hospital records did not reveal any head 
injury.  Appellant also stated that he had nightmares, 
"frequent occasions of a 'suicide or a murder which occur in 
[said Army hospital].'" 

On January 1998 VA psychiatric examination, appellant alleged 
that he had not worked since 1995 because of "the amount of 
rage at the Army for what happened" and that he "feels that 
much supporting documentation concerning an alleged trauma in 
the Army was hidden or removed from his records."  He 
reported having nightmares about his alleged sexual abuse as 
a child.  He admitted to sexual molestation of his daughter.  
Appellant stated that he significant "holes" in his memory 
and responded to questions about his history with "[i]t must 
have been" or "[t]his must have happened."  Significantly, 
appellant stated that regarding alleged physical assault 
during service, "there were no witnesses."  During mental 
status evaluation, appellant stated that he occasionally saw 
out of the corners of his eyes friends who were dead, 
murdered, or suicide victims.  Appellant also stated that his 
wife had been raped.  The examiner stated that although 
appellant had alleged trauma during service, there was no 
documentation of this in the records; that although appellant 
appeared to meet the criteria for post-traumatic stress 
disorder, documentation of traumatic events was not 
available; and that in terms of the question of an adjustment 
disorder, appellant's symptoms might be explained by a post-
traumatic stress disorder.  However, the diagnoses actually 
rendered were listed as pedophilia and personality disorder, 
with rule out post-traumatic stress disorder.  Thus, a post-
traumatic stress disorder was not in fact diagnosed.

In an April 1998 post-traumatic stress disorder 
questionnaire, appellant alleged that in early 1973, while on 
guard duty, he was physically assaulted by another 
serviceman.  However, he described the incident as follows:  
While talking with the alleged assailant, "I have no more 
memories.  When I came to, I was on my back and was told not 
to move and that the ambulance was on the way"; that he had 
bleeding from the ears and nose and broken ribs and was 
hospitalized for six weeks at an Army hospital "B.A.M.C.;" 
that another patient on the psychiatric ward committed 
suicide by jumping through a window; and that "my memories 
of the entire incident are fractured."  However, appellant 
did not specifically state that he had actually observed the 
suicide, nor did he allege any in-service sexual assault.  It 
is also significant that the actual service medical records 
of his 1973 hospitalization at that Army hospital do not 
verify any in-service physical assault as claimed by 
appellant.  

It is also of substantial evidentiary value that in an April 
1998 VA Report of Contact form, it was noted that appellant 
in person stated that he "wished to clarify that the assault 
in question was not in any way a sexual assault.  He was 
attacked and beaten but it was not sexual in nature!"

VA outpatient treatment records dated from June 1998 to 
January 2000 indicate that appellant was treated and 
diagnosed for a psychotic disorder in January-May 1999.  In 
April 1999, a psychiatrist opined that appellant's symptoms 
were more like an atypical psychosis and that there was not a 
"consistent hx [history] of persistent reexperience, 
avoidance[,] or sx [symptom] of increased arousal causing 
clinically significant distress to diagnose PTSD at this 
time."  

Private clinical records from "W.C.M.H.C.," received in 
2001, reveal that appellant was treated for paranoid ideation 
and other symptoms, including nightmares (including related 
to childhood trauma and hospitalization), deviant thoughts of 
a sexual nature, and flashbacks.  In November 1997, it was 
indicated that psychotic symptoms might be related to 
decompensation "in the face of severe post-traumatic stress 
disorder."  The Board discounts the evidentiary value of 
this piece of evidence, given its lack of any indication that 
a post-traumatic stress disorder, even assuming appellant had 
such disorder, was etiologically linked to service versus 
other causes.  As the Court has stated in Smith v. Derwinski, 
1 Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."  Another November 1997 record 
reported that appellant provided a very disjointed history 
due to his difficulty in thinking clearly, bouncing around 
from different points in his life including his early 
childhood, military service, and the present; and that all 
these phases seemed to blend together in his description of 
what was going on with him and it was difficult to sort out.  
Additionally, it was also noted that appellant related 
sustaining a head injury in service; that appellant recalled 
that he was found at the bottom of a stairwell with blood 
coming out of his nose; and that he denied any history of 
suicide attempts "although he admits to jumping out of a 
window in the late [19]70's after he felt someone was trying 
to kill him."  The assessment was "symptoms of psychotic 
process that could be related to severe PTSD vs. secondary to 
brain injury vs. primary psychotic disorder such as 
schizoaffective disorder or schizophrenia."  Likewise, the 
Board discounts the evidentiary value of this piece of 
evidence, given its lack of any indication that a post-
traumatic stress disorder, even assuming appellant had such 
disorder, was etiologically linked to service versus other 
causes.  In December 1997, appellant's symptoms included 
nightmares, thoughts of past abuse, and paranoid ideation.  
Diagnoses were post-traumatic stress disorder and pedophilia.  
Significantly, however, an opinion as to the etiology of the 
diagnosed post-traumatic stress disorder was not rendered.  
In December 1997, a private psychologist stated that since 
January 1997, "it has become increasingly clear that 
[appellant] suffers from a thought disorder characterized by 
frequent paranoid delusions and occasional psychotic 
decompensation.  [Appellant] is also subject to severe Post 
Traumatic Stress symptoms characterized by hypervigilance, 
intrusive memories and nightmares."  Again, an opinion as to 
the etiology of the post-traumatic stress condition was not 
rendered.  

A substantial negative piece of evidence is a February 2001 
VA psychiatric examination report, which was conducted for 
the express purpose of determining whether appellant met the 
diagnostic criteria for post-traumatic stress disorder.  
Significantly, the examiner stated that she had reviewed the 
claims file, and the examination report set out in detail the 
evidence of record, including relevant service medical 
records, post-service VA and private clinical records, and 
alleged stressors.  The examiner noted that "[d]iagnoses 
currently considered by his treating psychiatrist include 
paranoid personality disorder and PTSD with a history of 
childhood sexual trauma and reported trauma incurred while in 
the military.  Previous diagnoses include psychotic disorder 
NOS, and pedophilia."  The examiner also referred to 
appellant's alleged stressors involving a physical assault in 
service, a serviceman jumping to his death, witnessing 
servicemen murder a cabdriver in Germany, and "seeing a 
soldier in Germany trying to cut himself up and there being 
blood all over the place."  

After conducting a mental status evaluation, the examiner 
stated that appellant's reported childhood abuse, witnessing 
a soldier's suicide, and description of other events would 
meet the post-traumatic stress disorder diagnostic criterion 
A; and that his reported recurrent distressing dreams would 
meet the post-traumatic stress disorder diagnostic criterion 
B.  However, the examiner stated that post-traumatic stress 
disorder diagnostic criterion C was not met, because 
appellant did not have markedly diminished interest in 
significant activities, restricted affect, or feelings of 
detachment/estrangement from others (but rather appellant 
"actually craves others' affection and company").  
Additionally, with respect to post-traumatic stress disorder 
diagnostic criterion D (persistent symptoms of increased 
arousal), the examiner stated that although appellant did 
complain of concentration difficulties and hypervigilance, 
his irritability and anger outbursts did not "appear 
connected to past traumas in any way."  

With regard to the appellant's reported stressors, the 
examiner stated that his report of witnessing someone jump 
out of a window to his death was certainly believable in 
light of the newspaper articles and appellant's reference to 
this event in one of the letters to his mother on file; that 
there was no evidence in the record of an assault in service; 
and that appellant's underlying psychotic thought process 
could lead appellant to believe such an assault had occurred 
based on misinterpretation of events that occurred at the 
time.  Significantly, the examiner diagnosed psychotic 
disorder, paraphilia, and personality disorder; and opined 
that although appellant's history was "quite complicated," 
his presentation to care providers in recent years was most 
consistent with psychosis and thought disorder.  In an 
addendum, the examiner stated that the psychotic disorder did 
not have an in-service onset.  

The Board assigns great probative weight to that February 
2001 VA psychiatric examination report's medical conclusions 
because (a) the examiner indicated that she had reviewed all 
the material evidence of record, and (b) explained in 
significant detail the rationale for determining that the 
diagnostic criteria for a valid post-traumatic stress 
disorder diagnosis had not been met.  See also Smith, supra.  

Appellant's testimony during an August 2001 "Travel Board" 
hearing is essentially consistent with his statements 
previously of record.  Appellant testified that during 
service, he was assaulted while on guard duty and after being 
hospitalized, witnessed a serviceman patient dive through a 
10th floor window to his death; and that he had 
dreams/flashbacks and was afraid of being in tall buildings.  
He also recalled in vague terms that a murder of a German 
taxi driver by American servicemen had occurred while the 
appellant was stationed in Germany.  Appellant did not 
specifically testify that he was involved in, or witnessed, 
that murder.  During that hearing, additional VA outpatient 
treatment records dated in July 2001 were submitted, which 
noted that appellant was listed as a veteran with post-
traumatic stress disorder, "childhood and military," 
pedophilia, and paranoid personality disorder.  However, this 
reference to a post-traumatic stress disorder was rather 
vague and without diagnostic clinical findings or discussion 
of an etiological linkage to service.  Rather, it appears to 
merely indicate that appellant had reported a history of 
preservice and service stressors (as the February 2001 VA 
psychiatric examination report also pointed out in review of 
appellant's reported medical history).  In other words, it 
does not appear that a post-traumatic stress disorder was in 
fact diagnosed and etiologically linked to service.  Thus, 
the Board assigns minimal, if any, probative weight to that 
piece of evidence.  See also Smith, supra.  

VA outpatient psychiatric treatment records dated from 
September 1999 to March 2002 reveal that personality 
disorder, paraphilia, pedophilia, and post-traumatic stress 
disorder were diagnosed.  Appellant was reportedly 
participating in a post-traumatic stress disorder study at a 
research center.  In November 2000, appellant was reported as 
a veteran with post-traumatic stress disorder secondary to 
child sex abuse, paraphilia, and psychosis.  In May 2001, 
appellant discussed details of his sexual abuse of his 
daughter.  It was also noted that he discussed "his rape in 
the military."  In a January 2003 written statement, 
appellant alleged that the serviceman who committed suicide 
by jumping out of a window was raped by the same individual 
who assaulted appellant while on guard duty; that the 
serviceman prior to committing suicide, made appellant 
promise never to tell anyone about that incident; and that 
appellant did not have the name of the individual.  

Appellant has alleged that certain in-service stressors 
actually occurred and that he has a post-traumatic stress 
disorder related to those in-service stressors.  However, 
despite the Board's remands and other attempted development, 
there is no objective substantiation that the alleged in-
service stressors actually occurred, except for the death of 
a serviceman who apparently committed by jumping through a 
window at the same Army hospital where appellant was a 
patient.  Appellant did refer to the apparent suicide in a 
contemporaneous letter to his mother in July 1973.  However, 
neither that letter nor other letters that he wrote later 
that month claimed that he had actually witnessed the 
suicide.  Rather, he vaguely stated in the letter that he had 
"seen death, for the first time" and could "imagine" how 
the suicide victim may have died very quickly.  Additionally, 
none of the service medical records, or any post-service VA 
or private clinical records or written statements from 
appellant even mentioned that suicide or claimed that he had 
actually witnessed the suicide, until appellant's March 1999 
letter, which was written after he had filed his claim for 
service connection for a psychiatric disorder.  If he in fact 
witnessed that death, it would seem logical that he would 
have mentioned that he had witnessed such a traumatic death 
in his April 1998 post-traumatic stress disorder 
questionnaire or on earlier psychiatric examination and 
treatment records.  However, as explained further below, the 
Board finds that, during the course of his claim, including 
during psychiatric examinations, the veteran has presented so 
many inconsistent and vague stories that his credibility is 
severely compromised.  Indeed, the Board does not find it 
likely that the appellant actually witnessed that 
serviceman's death, although it is evident that he was aware 
of it.  To this extent only, the suicide of another 
serviceman in the same hospital where the veteran was being 
treated may be considered to be a substantiated service 
stressor.  

Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) citing Lester v. State, 212 Tenn. 338, 
370 S.W.2d 405, 408 (1963); see also Erdmann v. Erdmann, 127 
Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable....")  The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  See 
State v. Asbury, 187 w. Va. 87, 415 S.E.2d 891, 895 (W. Va. 
1992).  In determining whether documents submitted by a 
veteran are credible, the Court in Caluza v. Brown, 7 
Vet.App. 498 (1995), indicated that the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  

The Board substantially discounts appellant's credibility 
with respect to the alleged other service stressors for a 
number of reasons.  The clinical evidence of record clearly 
shows that appellant has experienced psychotic symptomatology 
with thought disorder and his perception of reality has been 
variable.  For example, although he alleged being physically 
assaulted with loss of consciousness and fractured ribs, for 
which he claimed to have been hospitalized in July 1973, the 
actual service medical records do not substantiate this 
assault or injuries.  There are also numerous instances in 
the post-service clinical records where he appeared to have 
psychotic ideation.  In fact, in December 1997, a private 
psychologist stated that since January 1997, appellant's 
thought disorder had been characterized by frequent paranoid 
delusions and occasional psychotic decompensation; November 
1997 private clinical records and a January 1998 VA 
examination report indicated that appellant had significant 
memory impairment; and a VA examiner on February 2001 VA 
psychiatric examination stated that appellant's psychotic 
thought disorder may have altered his sense of reality.   

As to the alleged in-service stressor involving a physical 
assault resulting in fractured ribs and hospitalization in 
July 1973, there simply is no objective substantiation that 
this actually occurred.  Rather, the contemporaneous service 
medical records indicate the opposite; and the VA examiner 
also commented on the absence of any records indicating that 
this assault occurred.  Although his service records 
indicated that he was involved in a "fight," this was with 
a member of his unit and occurred in 1976, with no 
injuries/hospitalization noted.  

As for any alleged in-service sexual assault, an April 1998 
VA Report of Contact form indicates that appellant in person 
stated to a VA employee that the assault in question was not 
in any way a sexual assault.  In fact, all of the recorded 
histories alleging an in-service assault involved only a 
physical assault, until a May 2001 VA outpatient treatment 
record mentioned an in-service rape and a January 2003 
written statement from appellant incredulously alleged that 
the same serviceman who committed suicide by jumping out of a 
window was raped by the same individual who "assaulted" 
appellant (apparently implying that the assault on appellant 
was a sexual assault).  It would therefore appear that either 
appellant misrepresented the truth in April 1998 about the 
alleged assault being nonsexual in nature or misrepresented 
the truth in May 2001 and apparently in January 2003 about 
the alleged assault being sexual in nature.  

Despite the VA's efforts of assistance, there is no credible 
supporting evidence that appellant was physically or sexually 
assaulted in service in 1973 resulting in hospitalization as 
claimed, nor that he was involved in or witnessed the murder 
of a taxi driver in Germany.  Without sufficient credible 
evidence of a verified stressor involving the alleged 
assaults or murder in question, a VA medical opinion would 
not assist appellant in substantiating his claim based on 
such stressors.  See 38 C.F.R. § 3.304(f) (service connection 
for post-traumatic stress disorder may not be granted without 
a verified stressor).  See also Moreau v. Brown, 9 Vet. App. 
389, 395 (1996), citing Dizoglio v. Brown, 9 Vet. App. 163 
(1996) and Doran v. Brown, 6 Vet. App. 283 (1994), wherein 
the Court held that statements from a veteran alone cannot, 
as a matter of law, establish the occurrence of a noncombat 
stressor.  

Thus, although only one of the alleged in-service stressors, 
involving being present at a military hospital at the time of 
the suicide of a serviceman, appears to have likely occurred, 
the VA examiner who conducted the February 2001 VA 
psychiatric examination in fact assumed that this alleged 
service stressor of witnessing the suicide was verified and, 
most significantly, concluded that despite that service 
stressor, appellant did not meet the diagnostic criteria for 
a post-traumatic stress disorder diagnosis.  This medical 
opinion has not been rebutted by any specific opinion or 
clinical evidence of record.  Lay statements are not 
competent evidence with respect to medical causation; and 
appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Based on the entire evidentiary record, it is the 
Board's opinion that the negative evidence outweighs any 
positive evidence as to whether appellant in fact has a post-
traumatic stress disorder related to service.  Consequently, 
service connection for a post-traumatic stress disorder is 
not warranted.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


